Citation Nr: 0825480	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  08-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether the claim should 
be granted.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1969 to January 1972.  He additionally was a 
member of the South Carolina Army National Guard from 
February 1984 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
previously denied claims of service connection for hearing 
loss and tinnitus.  The Board notes that in a December 2007 
statement of the case, a Decision Review Officer did reopen 
the claims and considered them on the merits; service 
connection remained denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008 correspondence, following certification of the 
appeal to the Board, the veteran submitted an updated 
substantive appeal, in which he requested a personal hearing 
before a Veterans Law Judge at the RO (Travel Board).

Under applicable regulation, a hearing on appeal will be 
granted if a claimant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2007).  Because failure to afford the appellant the 
requested hearing would constitute a denial of due process 
and result in any Board decision being vacated, 38 C.F.R. 
§ 20.904(a) (2007), this matter must be addressed before the 
Board promulgates a decision.  Travel Board hearings are 
scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
personal hearing with a Veterans Law Judge 
of the Board in accordance with his 
request for a Travel Board hearing.  The 
RO should notify the appellant and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report for 
the hearing, then in accordance with 
appellate procedures the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

